United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS
                                                               July 5, 2007
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk


                             No. 06-61001
                           Summary Calendar


     GEORGE VAHLE; CURT BEAN TRANSPORT COMPANY INC,

                                        Plaintiffs-Appellants,

                                  v.

     RAY WILLIAMS; RAY WILLIAMS, doing business as Ray’s
     Trucking; DEEP SOUTH FREIGHT

                                        Defendants-Appellees.



         Appeal from the United States District Court for the
               Southern District of Mississippi, Jackson
                              3:06-CV-188



Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants George Vahle and Curt Bean Transport

Company, Inc. (“Curt Bean Transport”) appeal the district court’s

dismissal of their claim against defendants-appellees Ray Williams

and Deep South Freight (“Deep South”).        This case turns on the

definition of “resident” for purposes of Mississippi’s borrowing

statute, Miss. Code Ann. § 15-1-65, and we AFFIRM.


     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     In April, 2003, the parties to this lawsuit were involved in

a vehicular accident. The accident occurred in Louisiana, but none

of the parties haled from that state.        Nearly three years after the

accident, Vahle, a resident of Missouri, and Curt Bean Transport,

an Arkansas corporation, filed this action against Williams, a

Mississippi resident, and Deep South, an Alabama company, in the

Southern District of Mississippi. The defendants moved to dismiss,

arguing that under Mississippi’s borrowing statute, Louisiana’s

one-year prescription period barred the action. The district court

agreed and dismissed the case.       We review a district court’s grant

of a motion to dismiss de novo, applying the same standard as the

district court.    See Frank v. Delta Airlines, Inc., 314 F.3d 195,

197 (5th Cir. 2002).

     Mississippi’s borrowing statute provides that:

     [w]hen a cause of action has accrued outside of this
     state, and by the laws of the place outside this state
     where such case of action accrued, an action thereon
     cannot be maintained by reason of lapse of time, then no
     action thereon shall be maintained in this state;
     provided, that where such a cause of action has accrued
     in favor of a resident of this state, this state’s law on
     the period of limitations shall apply.

Miss. Code Ann. § 15-1-65.           The appellants concede that under

Louisiana   law,   their    claims   would   be   barred   by    the   one-year

prescription period.       See La. Rev. Code Art. 3492.         Moreover, they

concede that Vahle is a Missouri resident, and Curt Bean Transport

an Arkansas corporation. Their lone contention, therefore, is that

because they have conducted significant business in Mississippi,

                                      2
they should be considered residents of Mississippi for purpose of

the borrowing statute, and that Mississippi’s more generous three-

year statute    of   limitations   should    govern      their     claims.         As

explained below, this is not accurate.

       The appellants rely heavily on St. Paul Fire & Marine Ins. Co.

v. Paw Paw’s Camper City, Inc., in which we held that a non-

resident corporation “qualified to do business” in Mississippi is

a resident for purposes of the borrowing statute and enjoys “the

same . . . rights and privileges as a domestic corporation.”                    346

F.3d 153, 156 (5th Cir. 2003)(citing C.H. Leavell & Co. v. Doster,

211 So. 2d 813 (Miss. 1968)).      Nowhere in St. Paul Fire did we hold

that   any   plaintiff   that   simply   does   business      in    Mississippi

qualifies as a “resident” for purposes of the borrowing statute.

Curt Bean    Transport   possesses   neither    a   license        nor   a    valid

certificate of authority to do business in Mississippi, and is

therefore not “qualified to do business” in the state.                       It has

avoided the burdens that accompany being a resident, and cannot now

reap   the   benefits.     Furthermore,     Vahle   is    a   person,        not   a

corporation, and falls outside even the broadest reading of St.

Paul    Fire, which only interpreted the borrowing statute as it

related to a corporation.

       The plaintiffs also raise a Fourteenth Amendment challenge to

the borrowing statute for the first time on appeal.                  We do not

review claims raised for the first time on appeal.                  See Stewart


                                     3
Glass & Mirror, Inc. v. U.S. Auto Glass Discount Centers, Inc., 200

F.3d 307, 316–17 (5th Cir. 2000).

     As the district court held, the plaintiffs’ claims are not

governed by Mississippi’s three-year statute of limitations, but

rather Louisiana’s one-year prescription period.   Their claims are

accordingly time-barred.

     For the foregoing reasons, we AFFIRM the district court.




                                4